Five orders of the Supreme Court, Orange County, two dated May 1, 1974, and the others dated July 18, 1974, July 30, 1974 and January 2, 1975, respectively, affirmed insofar as appealed from. No opinion. Appeal from judgment of the same court, entered June 22, 1970, dismissed. No appeal lies from a default judgment. Respondent is awarded a single bill of $20 costs and disbursements, to cover all the appeals, jointly against all appellants appearing separately, but excluding appellant Matthews, whose appeal was deemed withdrawn, without costs, by order of this court dated February 28, 1975. Latham, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.